DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites the limitation "the plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites that at least one of the high static pressure tube first or second openings and the low static pressure tube first or second openings includes a filter to filter debris in the airflow.  The scope of this claim includes embodiments in which filters are located on the upstream sides of high and low static pressure tubes (because the claim allows filters to be at openings that correspond to the upstream sides).  However, the specification discloses only that filters are located on the downstream sides of the high and low static pressure tubes.  Therefore, the specification does not disclose that the inventors possessed the claimed invention.
Claim 12 depends on claim 4 and is rejected for inheriting the same problem.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the high static pressure tube opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this opening is the first or second opening recited in parent claim 1.
Claim 14 recites the limitation "the low static pressure tube opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this opening is the first or second opening recited in parent claim 1.
Claim 21 recites “the two transducers are each connected to one or more low static pressure tubes” in lines 1-2.  It is unclear if the one or more low static pressure tubes includes the low static pressure tube recited in parent claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,463,908 issued to Rosolia (“Rosolia”).

As for claim 1, Rosolia discloses a device for sensing airflow in a duct, the device comprising:
a housing (13, 15) mounted to a mounting plate (26), the mounting plate (26) adapted to be mounted to a fixed resistance extending across the airflow of the duct (the mounting plate 26 can be mounted via bolt holes 17), the fixed resistance having fixed airflow resistance (this describes the intended use of the device, housing and mounting plate; i.e. to be mounted to the claimed fixed resistance);
a high static pressure tube (16) having a first opening (external opening of lower dual air coupling 16 in Fig. 7) connected to the housing and a second opening (internal opening of lower dual air coupling 16 in Fig. 7) on an upstream side of the fixed resistance (i.e. the left side of 32 in Fig. 2); and
a low static pressure tube (12, 28) having a first opening (18) connected to the housing (26) and the low pressure tube (28) is adapted to extend through the fixed resistance (because the mounting plate 26 can be mounted via bolt holes 17 to a suitably shaped fixed resistance) to a second opening (28) on a downstream side of the fixed resistance (i.e. the right side of 32 in Fig. 2),
wherein the housing (13, 15) is adapted to be mounted to the upstream side (i.e. the left side of 32 in Fig. 2) of the fixed resistance (this describes the intended use of the housing; i.e. to be mounted to the claimed fixed resistance; the housing 13, 15 and the mounting plate 26 can be mounted via bolt holes 17) and the device is adapted to be in communication with a transmitter (62) and/or a controller for communicating pressure readings.

As for claim 2, the examiner notes that since the fixed resistance plate is not part of the device, the recitation that the fixed resistance plate is a louvre describes the intended use of the device (i.e. that the device can be mounted to a louvred plate).  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, since Rosolia discloses a mounting plate that can be bolted via bolt holes 17, it is capable of being mounted to a louvred plate.

As for claim 3, the examiner notes that since the fixed resistance plate is not part of the device, the recitation that the fixed resistance plate is expanded metal describes the intended use of the device (i.e. that the device can be mounted to an expanded metal plate).  However, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, since Rosolia discloses a mounting plate that can be bolted via bolt holes 17, it is capable of being mounted to an expanded metal plate.

As for claim 5, Rosolia discloses that the device is in communication with the transmitter (62) and/or the controller for communicating pressure readings (col. 5, line 64 - col. 6, line 15).

As for claim 6, Rosolia discloses that the device is in electrical, wireless, and/or pneumatic communication with the transmitter and/or controller (Fig. 10 and col. 5, line 64 - col. 6, line 15).

As for claim 13, Rosolia discloses that the high static pressure tube opening (16)  opens in a direction (up in Fig. 2) different than the airflow (into the page of Fig. 2).

As for claim 14, Rosolia discloses that the low static pressure tube opening (18) opens in a direction (out of the page in Fig. 2) different than the airflow (into the page of Fig. 2).

As for claim 15, Rosolia discloses that the plate (26) extending across the airflow of the duct is about perpendicular to the airflow (see Fig. 2).

As for claim 16, Rosolia discloses that the plate (26) comprises a plurality of passages (21) for airflow through the plate.

As for claim 17, Rosolia discloses a plurality of devices (Fig. 11 and col. 6, lines 3-6) adapted to be mounted on a single fixed resistance (because each device can be bolted to a suitably arranged fixed resistance).

As for claim 18, Rosolia discloses that the low static pressure tube (12, 28) extends through (see Fig. 6) the mounting plate (26).

Claims 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,284,450 issued to Orleskie et al. (“Orleskie”).

As for claim 19, Orleskie discloses a device for sensing airflow in a duct, the device comprising:
a housing (18) adapted to be mounted (via 4, 6, 14, 16) to a plate (2) extending across the airflow of the duct (see Figs. 1 and 1A), the plate (2) having fixed airflow resistance (because plate 2 has fixed apertures 22);
a plurality of spacers (unlabeled flanges that connect 14, 16 to 18 in Fig. 1) between the housing and the plate;
a high static pressure tube (14) having a first opening (10) connected (via 14) to the housing (18) and a second opening (other end of 14) on an upstream side (i.e. the left side in Fig. 1A) of the plate (2); and
a low static pressure tube (16) having a first opening (12) connected (via 16) to the housing (18) and a second opening (other end of 16) on a downstream side (i.e. the right side of Fig. 1A) of the fixed resistance plate,
wherein the housing (18) is adapted to be mounted (see Figs. 1 and 1A) to the upstream side of the fixed resistance plate (2) and the device is adapted to be in communication with a transmitter (20) and/or a controller for communicating pressure readings.

As for claim 23, Orleskie discloses that the spacers establish an airgap (see Figs. 1 and 1A) between the plate and the housing, the air gap being adapted to allow a static pressure to equalize through the spacers (because the air gap is in ambient pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,463,908 issued to Rosolia (“Rosolia”) in view of KR 101682145 by Min (“Min”).

As for claim 4, Rosolia discloses the device of claim 1 (see the rejection of claim 1 above).
Rosolia does not discloses that at least one of the high static pressure tube first or second openings and the low static pressure tube first or second openings includes a filter to filter debris in the airflow.
However, Min discloses a pressure tube (16) opening that includes a filter (19) to filter debris in the airflow.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify at least one of the high static pressure tube first or second openings and the low static pressure tube first or second openings of Rosolia to include the filter as disclosed by Min in order to remove impurities contained in the flow (Min; English translation: “The sinter filter 19 removes the impurities contained in the flow at the inlet of the sensor tube 4 and induces the flow to be rapidly laminarized.”).

As for claim 12, Rosolia as modified by Min discloses that the filter is a sintered metal filter to filter debris in the airflow (Min; English translation: The sintered filter 19 of the present invention may be made of a metal material as required).

Allowable Subject Matter
Claims 7-10, 20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record and the examiner’s knowledge does not disclose or suggest at least two transducers within a housing, to generate signals based on relatively lower and higher pressure differentials, respectively.
Claims 8 and 9 depend on claim 7 and inherit the same allowable subject matter.
Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest spacers between a housing and a mounting plate.
Regarding claim 20, the prior art of record and the examiner’s knowledge does not disclose or suggest at least two transducers within a housing, to generate signals based on relatively lower and higher pressure differentials, respectively.
Claims 21 and 22 depend on claim 20 and inherit the same allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853